 



Exhibit 10.2
PROMISSORY NOTE
June 12, 2007
FOR VALUE RECEIVED, Idera Pharmaceuticals, Inc., a Delaware corporation located
at the address stated below (“Maker”) promises, jointly and severally if more
than one, to pay to the order of General Electric Capital Corporation or any
subsequent holder hereof (each, a “Payee”) at its office located at 83 Wooster
Heights Road, Danbury, CT 06810 or at such other place as Payee may designate,
the principal sum of One Million Three Hundred Twelve Thousand Five Hundred
Thirty and 89/00 Dollars ($1,312,530.89), with interest on the unpaid principal
balance, from the date hereof through and including the dates of payment, at a
fixed interest rate of Ten and Ninety Four Hundredths percent (10.94%) per annum
(the “Contract Rate”) in Forty-Eight (48) consecutive monthly installments of
principal and interest as follows:

        Periodic
Installment   Amount   47   $33,578.69  

(each, a “Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding and unpaid principal, accrued interest and any
and all amounts due hereunder and under the other Debt Documents (as defined
below). The first Periodic Installment shall be due and payable on July 1, 2007
and the following Periodic Installments and the final installment shall be due
and payable on the same day of each succeeding period (each, a “Payment Date”).
Such installments have been calculated on the basis of a 360 day year of twelve
30-day months. Each payment may, at the option of Payee, be calculated and
applied on an assumption that such payment would be made on its due date.
All payments shall be applied: first, to interest due and unpaid hereunder and
under the other Debt Documents; second, to all other amounts due and unpaid
hereunder and under the other Debt Documents, and then to principal due
hereunder and under the other Debt Documents. The acceptance by Payee of any
payment which is less than payment in full of all amounts due and owing at such
time shall not constitute a waiver of Payee’s right to receive payment in full
at such time or at any prior or subsequent time. The payment of any Periodic
Installment prior to its due date shall result in a corresponding increase in
the portion of the Periodic Installment credited to the remaining unpaid
principal balance.
All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America. Maker hereby expressly
authorizes Payee to insert the date value is actually given in the blank space
on the face hereof and on all related documents pertaining hereto.
This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a “Security
Agreement”, and collectively with any other document or agreement related
thereto or to this Note, the “Debt Documents”).
Time is of the essence hereof. If Payee does not receive from Maker payment in
full of any Periodic Installment or any other sum due under this Note or any
other Debt Document is not received within ten (10) days after its due date,
Maker agrees to pay a late fee equal to five percent (5%) on such late Periodic
Installment or other sum, but not exceeding any lawful maximum. Such late fee
shall be invoiced to Maker and will be immediately due and payable, and is in
addition to any other costs, fees and expenses that Maker may owe as a result of
such late payment. Additionally, if (i) Maker fails to make payment of any
amount due hereunder within fifteen (15) days after the same becomes due and
payable; or (ii) Maker is in default under, or fails to perform under any term
or condition contained in any Debt Document, then the entire principal sum
remaining unpaid, together with all accrued interest thereon and any other sum
payable under this Note or any other Debt Document, at the election of Payee,
shall immediately become due and payable, with interest thereon at the lesser of
eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment). The application of such 18% interest rate shall
not be interpreted or deemed to extend any cure period set forth in this Note or
any other Debt Document, cure any default or otherwise limit Payee’s right or
remedies hereunder or under any Debt Document.
The Maker may prepay the indebtedness owed to Payee hereunder in full, but not
in part; provided that (i) no such payment shall be allowed prior to the first
anniversary of the date hereof; and (ii) anytime after the first anniversary of
the date hereof and prior to the date the last Periodic Installment is due, upon
such payment, Maker shall be obligated to pay an additional sum as a premium in
an amount equal to eight percent (8%) of the remaining principal balance under
the Note, plus all other sums due hereunder and under any other Debt Document.



--------------------------------------------------------------------------------



 



It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any other Debt Document, in no event shall this Note or
any other Debt Document require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any other
Debt Document, or if all of the principal balance shall be prepaid, so that
under any of such circumstances the amount of interest contracted for, charged
or received under this Note or any other Debt Document on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event: (a) the provisions of this paragraph shall govern and control, (b)
neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of Payee, and (d) the effective rate of interest shall
be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Debt Document which are made for the purpose of determining
whether such rate exceeds the maximum lawful contract rate, shall be made, to
the extent permitted by applicable law, by amortizing, prorating, allocating and
spreading in equal parts during the period of the full stated term of the
indebtedness evidenced hereby, all interest at any time contracted for, charged
or received from Maker or otherwise by Payee in connection with such
indebtedness; provided, however, that if any applicable state law is amended or
the law of the United States of America preempts any applicable state law, so
that it becomes lawful for Payee to receive a greater interest per annum rate
than is presently allowed, Maker agrees that, on the effective date of such
amendment or preemption, as the case may be, the lawful maximum hereunder shall
be increased to the maximum interest per annum rate allowed by the amended state
law or the law of the United States of America.
Maker hereby consents to any and all extensions of time, renewals, waivers or
modifications of, and all substitutions or releases of, security or of any party
primarily or secondarily liable on this Note or any other Debt Document or any
term and provision of either, which may be made, granted or consented to by
Payee, and agrees that suit may be brought and maintained against Maker and/or
any and all sureties, endorsers, guarantors or any others who may at any time
become liable for payments and performance under this Note and any other Debt
Documents (each such person, other than Maker, an “Obligor”), at the election of
Payee without joinder of any other as a party thereto, and that Payee shall not
be required first to foreclose, proceed against, or exhaust any security hereof
in order to enforce payment of this Note. Maker hereby waives presentment,
demand for payment, notice of nonpayment, protest, notice of protest, notice of
dishonor, and all other notices in connection herewith, as well as filing of
suit (if permitted by law) and diligence in collecting this Note or enforcing
any of the security hereof, and agrees to pay (if permitted by law) all expenses
incurred in collection, including Payee’s actual attorneys’ fees.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE.
EACH OF MAKER AND PAYEE IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF DELAWARE TO HEAR AND DETERMINE
ANY SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT
OF OR IN CONNECTION HEREWITH AND WITH THE DEBT DOCUMENTS (COLLECTIVELY, THE
“PROCEEDINGS”), AND EACH OF MAKER AND PAYEE FURTHER IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL
IS SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS). EACH OF MAKER AND PAYEE
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MIGHT NOW OR HEREAFTER HAVE TO THE
ABOVE-NAMED COURTS BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE
ANY SUCH PROCEEDINGS AND AGREES NOT TO CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON WHATSOEVER, THAT IT
OR ITS PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY REASON WHATSOEVER, THAT ANY
SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM IN EACH CASE WHETHER ON THE
GROUNDS OF VENUE OR FORUM NON-CONVENIENS OR OTHERWISE. EACH OF MAKER AND PAYEE
ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT
OTHER THAN THE COURTS SET FORTH ABOVE WILL CAUSE IRREPARABLE HARM TO THE OTHER
PARTY WHICH COULD NOT ADEQUATELY BE COMPENSATED BY MONETARY DAMAGES, AND, AS
SUCH, EACH OF MAKER AND PAYEE AGREES THAT, IN ADDITION TO ANY OF THE REMEDIES TO
WHICH THE OTHER PARTY MAY BE ENTITLED AT LAW OR IN EQUITY, SUCH PARTY WILL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND
WITHOUT PROOF OF ACTUAL DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH
PROCEEDINGS IN ANY OTHER COURT. Notwithstanding the foregoing, each of Maker and
Payee shall have the right to apply to a court of competent jurisdiction in the
United States of America or abroad for equitable relief as is necessary to
preserve, protect and enforce its respective rights under this Note and any
other Debt Document, including, but not limited to orders of attachment or
injunction necessary to maintain the status quo pending litigation or to enforce
judgments against Maker, any Obligor or the collateral pledged to Payee pursuant
to any Debt Document or to gain possession of such collateral. EACH OF MAKER AND
PAYEE HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS NOTE,
ANY DEBT DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE RELATING TO THE SUBJECT
MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP
THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.) THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS NOTE, ANY DEBT DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. IN THE EVENT
OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
This Note and the other Debt Documents constitute the entire agreement of Maker
and Payee with respect to the subject matter hereof and supersede all prior
understandings, agreements and representations, express or implied.



--------------------------------------------------------------------------------



 



No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.
Payment Authorization
Payee is hereby directed and authorized by Maker to advance and/or apply the
proceeds of the loan as evidenced by this Note to the following parties in the
stipulated amounts as set forth below:

          Company Name   Address   Amount IDERA PHARMACEUTICALS, INC.   345
VASSAR STREET, CAMBRIDGE, MA   $1,277,936.44 GENERAL ELECTRIC (INTERIM RENT)  
83 WOOSTER HEIGHTS RD, DANBURY,CT   $7,578.41 GENERAL ELECTRIC (ADVANCE RENT)  
83 WOOSTER HEIGHTS RD, DANBURY, CT   $27,016.04*

*APPLED $6,562.65 TO ADVANCE RENT FROM GOOD FAITH DEPOSIT
Any provision in this Note or any of the other Debt Documents which is in
conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto.

        Idera Pharmaceuticals, Inc.         By:
      /S/ ROBERT G. ANDERSEN
        Name:
      Robert G. Andersen
        Title:
      CFO, VP Operations
        Federal Tax ID #: 04-3072298         Address: 345 Vassar Street,
Cambridge, MA 02139